Order, Supreme Court, New York County (Laura Visitacion-Lewis, J.), entered May 2, 2005, which, to the extent appealed from, denied, in part, plaintiffs motion for pendente lite relief, unanimously affirmed, without costs.
Contrary to the wife’s contention, upward modification of the court’s award is not warranted since the amount awarded was not well below that which would be required to permit her to maintain her prior luxurious lifestyle. This conclusion is not altered by the circumstance that, prior to the action’s commencement, defendant may have voluntarily paid plaintiff a greater amount (cf. Berkowitz v Berkowitz, 176 AD2d 775 [1991]). The court properly found that some of the wife’s expenditures were undocumented and/or inflated and accordingly exercised its discretion appropriately in awarding plaintiff less than she requested (see Miller v Miller, 24 AD3d 521 [2005]; and see Besen v Besen, 94 AD2d 637 [1983]).
We have considered plaintiffs remaining contentions and find them unavailing. Concur—Marlow, J.P., Sullivan, Gonzalez and Malone, JJ.